In a proceeding to invalidate petitions designating respondents Thomas M. Hidalgo and Theresa M. Rodriguez as candidates in the Conservative Party Primary Election to be held on June 20, 1972 for the party positions of District Leader and Associate District Leader, respectively, of the 51st Assembly District, an objector to petitions designating petitioners as candidates for the same positions appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County, entered June 7, 1972, as validated petitioners’ designating petitions and directed the respondent Board of Elections to print petitioners’ names on the primary ballots as such candidates. Judgment reversed insofar as appealed from, on the law, without costs. In a proceeding to invalidate a designating petition, the court may not validate another designating petition without the objector to the latter petition having been named and served and without a proceeding to validate the latter designating petition (cf. Matter of Swan v. Cohen, 179 Misc. 69, affd. 262 App. Div. 956, affd. 286 N. Y. 678). Rabin, P. J., Munder, Latham, Gulotta and Benjamin, JJ., concur.